17037678DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim interpretations.  The term “holder” employed in Claims 1-4, is considered as a supporting structure that supports and thus holds the circuit board.  The term “film” as applicable to as a flat structure having an adhesive as indicated in the instant Specification (instant Specification [0021]).

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 102 as being anticipated by Chung et al. [Chung] (US 2006/0068275).
Regarding Claim 1:  Chung discloses a battery pack comprising:
a battery main body including a battery element (Figures 6 or 8 items 61 [0009], [0059]-0066]) and an external laminate packaging body packaging the battery element ([0011]), the battery main body having two opposing main faces and an end face connecting the two opposing main faces made in the shape of a pouch with (Figure 6 with opposing surface main faces, items 62a and 62b [0059]-[0066]);
a circuit board disposed external to the end face and electrically connected to the battery main body (Figure 6 protection circuit board item 600 connected to downward slanted, extended item 62b); 
Chung further discloses an adhesive holder that holds the circuit board to the main body (case body 62b and adhesive element [holder] item 690 Figure 6 and [0064], [0066]) 
Regarding Claim 2, Chung discloses the limitations set forth above.  Chung further discloses wherein the at least one holder section holds the circuit board as a supporting element (Chung Figure 6 item 690 contacting circuit board 600 [0061]). Wherefore Chung’s sealing holder, that contacts the circuit board with the main body, is an adhesive holder and thus as the supporting element 690 adhesively holds the circuit board (Chung item 690 contacts circuit board item 600 Figure 6). Thus, being sealed together by the adhesive holder, the circuit board and main body are implicitly displaced at the same time when the circuit board and, or main body is displaced. 

Regarding Claim 5, Chung discloses the limitations set forth above. 
Chung further discloses employing a battery in portable electronic devices such as a cell phone (Chung [0005]).  Such a phone device is defined as having a battery pack housing that includes a battery enclosure configured to enclose a battery pack as disclosed in the instant Specification (smartphone, instant Specification [0012] and Figure 2 [0009]).  Thus, Chung implicitly discloses the phone battery is within a phone battery pack housing that includes a battery enclosure to enclose the battery pack.

 Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. [Chung] (US 2006/0068275). as applied to Claim 1 above in view of Feng (CN 206250305 with Espacenet English machine translation and Abstract).
Regarding Claim 3, Chung discloses the limitations set forth above.
Although the at least one holder section (Chung item 690 Figure 6) of Chung is located between the circuit board and the battery main body--where the battery core is located, Chung does not disclose the battery pack further comprising a film configured to secure the battery main body, the circuit board and the at least one holder section. 
On the other hand, Feng teaches of employing a heat shrinkable film on the outside of a battery that is tightens to cover a battery core and a circuit board (Feng item 2 PCB Figure 1, [0016] and [0022]-[0024]).  Except for the outer most portion of the battery leads (Feng items 4 and 5, Figure 1 and [0023-[0024]), the Feng heat shrinkable film covers the battery and includes the groove for the circuit board and the core (Feng shrinkable film item 3, groove item 6 that includes the circuit board 2, core item 1, Figures 1 and 2 and [0022]-[0024])—and thus covers locations between the leads and the battery cell core (Feng [0009], [0022]-[0024], [0035] ,[0037]).  The heat shrinkable 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed a film to cover the Chung battery pack with a Feng-taught film to prevent water molecules form contacting the Chung circuit board.
Because the Feng heat shrinkable film covers all locations between the battery cell core except for the leads (Feng Figures 1-2), the Feng heat shrink film would have also been expected to cover the Chung circuit board and the holder between the Chung circuit board and the Chung battery core inside the Chung main body.  
Thus, the covering of the Chung battery with the Feng heat shrinkable film implicitly configures the film to secure the battery main body, the circuit board and the at least one holder section when preventing water molecules from contacting the Chung circuit board.
It would have been further obvious to one of ordinary skill in the art at the time of the invention filing to have provided the Chung battery pack further comprising a Feng taught film configured to secure the battery main body, the circuit board and the at least one holder section so as to prevents Feng taught water molecules form contacting the Chung circuit board.

Claim 4Chung et al. [Chung] (US 2006/0068275) as applied to Claim 1 above, and further in view of Inoue et al [Inoue] (JP 2002-16402 with Espacenet, English machine translation and Abstract).
Regarding Claim 4, Chung discloses the limitations set forth above.
Chung does not disclose wherein the at least one holder section comprises a plurality of holder sections. 
On the other hand, Inoue teaches employing a circuit board holder or connection terminal plate comprised of a plurality of holder sections that hold the circuit board to enable the circuit board’s rotation for maintenance or replacement where the circuit board rotates to a predetermined angle for quick maintenance or replacement (Inoue Figures 2 and 5, items 12, 13, 14, 18 and [0020], [0033], [0043]).  
Because Chung discloses another embodiment where the adhesive holder 690 is omitted with the understanding that other embodiments with additional structures are possible (Chung Figure 6 and item 690 [0064]-[0065]), the substituting of the adhesive Chung circuit board holder 690 embodiment, for the rotating circuit board holder embodiment of Inoue, would be expected by one of ordinary skill in the art to successfully provide quick maintenance or replacement of the Chung circuit board at the Chung predetermined, inclined acute angle (Chung [0063]).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have omitted the Chung holder to employ a substituted Inoue-taught circuit board holder comprised of a plurality of holder sections to provide Inoue-taught quick circuit board maintenance or replacement for the Chung circuit board with a reasonable expectation of success. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on 571 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON J GRESO/Examiner, Art Unit 1722 

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722